Exhibit 10.3 Purchase Contract of Medicine Materials Contract No.:XA015 Party A: Xi’an Qinba Pharmaceuticals Co., Ltd. Xi’an Branch Party B: Shaanxi Qiangli Technology Co., Ltd. The parties hereto, in accordance with Contract Law of the People's Republic of China, through amicable negotiations, sign this contract. I. Goods name, quantity & price, etc. (Please refer to Appendix 1) The agreed goods unit price in this contract contains whole expenses incurred from goods purchase and after-sale service, including, but not limited to transportation expenses, insurance expenses, unloading expenses, ancillary data expenses, package probationary expenses, expenses of reagent consumables materials during inspection and acceptance, compulsive inspection expenses from third party supervision and inspection organization, training expenses, and after-sale service expenses, and etc. Goods unit price of settlement may be fluctuated ±between 10%~15% in accordance with market price after negotiation during the implementation of this contract, settlement quantity is decided by specific using quantity of Party B; purchased goods variety is not limited to the varieties listed in this contract, unit price is upon both parties’ negotiation according to market price, except that altered by both parties in written form. II. Requirements of goods quality 1. Goods provided by Party B shall corresponds with national standard of the People's Republic of China, industry standard, local standard, product quality standard of goods manufacturer, relevant technical specifications formulated by related departments, quality status and functional performance stated in product instructions. 2. Goods provided by Party B shall be brand-new, equipped with certificate of inspection, and from legal supplying channel. 3. Goods provided by Party B shall meet the following technical indications and parameters: requirements in notice documents, product instructions; refer to appendix; descriptions here III. Goods Delivery & Acceptance 1. Delivery place(detailed) and date: the specified place in Party A’s notice document 2. Party B shall supply Party A with the corresponding and complete technical documents of the goods under this contract. 3. Party B shall guarantee that goods package meets the requirements of transportation, and to protect goods from being rusted, destroyed or loss in transportation process. 4. Party B is responsible for transporting and delivering goods to Party A at the agreed place, and shall pay all the costs incurred from transportation, this includes, but not limited to, transportation expenses, insurance expenses, unloading expenses, and so on. 5. After the delivery, Party A shall inspect and accept goods within 10 days. Inspection and acceptance content shall includes, but not limited to: (1) specifications, quantity and appearances; (2) the attached technical documents of goods; (3) goods components and configuration; (4) goods functions, performance and various technical parameters and standards. 6. Inspection and acceptance standards: the specifications under this contract the delivery sample under notice document (if available ) 7. Where Party A accepts all the purchased goods, Party A shall confirm and issue Certificate of Approval, then it can be regarded as qualified. 8. Where Party A finds that goods are not in accordance with the agreement, Party A shall have the right to reject goods and issue Notice of Rejection within 5 days. Party B shall re-supply goods in accordance with the agreement within 3 days; otherwise, Party B will be regarded as delay delivery. 9. Where Party B holds different opinion on the inspection result, Party B may delegate commodity inspection department where Party A is governed to recheck. If recheck result shows that goods is not in accordance with the agreement, then the recheck fees shall be paid by Party B; if recheck result shows that goods is in accordance with the agreement, then the recheck fees shall be paid by Party A. IV. Payment The fees shall be paid in full amount within 60 days after goods are accepted as qualified.(applicable for total amount less than RMB　100,000 Yuan) V. After-sale service terms shall be decided upon both parties’ negotiation. VI. Liability for breach of contract: 1. Both parties shall implement this contract, any party which could not fulfill its duty shall undertake liability for breach. Breaching party shall undertake the loss incurred to observant party, it includes, but not limited to, direct economic loss, indirect economic loss, and attorney fees, travel fees as well as transportation fees incurred from observant party to investigate responsibility. 2. Where goods supplied by Party B is not in accordance with the agreement, and will not exchange goods, Party A has right to reject to accept, and Party B shall pay Party A penalty fees equal to 5% of total payment. 3. Party A rejects to receive goods with due reason, Party A shall pay Party B penalty fees equal to 5% of total payment. 4. For Party B’s delay delivery, it shall pay Party A penalty fees equal to 3‰ of total payment.Where delay period exceeds 5 days, purchaser has right to terminate contract. VII. Assumption of risk 1. The risk of goods destroy or loss, Party B shall undertake before Party A’s inspection and acceptance, Party A shall undertake the risk after inspection and acceptance. 2. Where Party A rejects to accept goods or terminate contract due to goods quality not in accordance with the contract, Party B shall undertake the risk of goods destroy or loss 3. Where Party A undertakes the risk of goods destroy or loss, and it doesn’t influence Party B to fulfill its duty, Party A shall requires Party B to undertake the breaching liability. 4. Where Party B undertakes the risk of goods destroy or loss, if goods are destroyed or lost, Party B shall re-supply goods in accordance with the contract within 3days, otherwise, Party B will be regarded as delay delivery. 5. Where Party A undertakes the risk of goods destroy or loss, it won’t exempt Party A from payment. VIII. Disputes arising from this contract shall be settled through both parties’ negotiations, if it can’t be settled through negotiations, they can sue for court located in the signing place. IX. This contract is in quintuplicate(Party A’s functional departments keep 2 for record, user keeps 1, Party B keeps 2), each of them is regarded as original with the same legal effects. For other terms not mentioned, they should be solved by negotiation of both parties. Party A (seal): Party B (seal): Authorized Representative (signature) Ping Guo Authorized Representative(signature) Yuanxiang Feng Date: December 27 Date: Appendix 1 Drug Purchaing Contract Attachment Purchase List Vendee. Xi'an Qinba Pharmaceutical Co., Ltd. Vendor. Shaanxi Qiangli Technology Co., Ltd. CN Name Unit Price Amount Sucrose kg Atmost/Year Magnesium Stearate kg Atmost/Year Caramel Color Agent kg Atmost/Year Active Carbon kg Atmost/Year Waxberry Essence kg Atmost/Year Hydrochloric Acid kg Atmost/Year Almond Flavour kg 63 Atmost/Year Cologne Glue Essence kg Atmost/Year Vanilla Extract kg Atmost/Year Carboxyrnethyl Starch Sodium kg Atmost/Year Color Agent kg 88 Atmost/Year Mulberry Seed Essence kg Atmost/Year Lappaconitine Hydrobromide kg 13 Atmost/Year Hydroxypropyl Methylcellulose kg Atmost/Year Isinglass kg Atmost/Year Ammonium Chloride kg Atmost/Year Film Coating(Green) kg Atmost/Year Calcium Phosphate Secondary kg Atmost/Year Kollidon(PVP) kg Atmost/Year Orange Essence kg Atmost/Year Trimethoprim kg Atmost/Year Frenche Chalk kg Atmost/Year Dextrine kg Atmost/Year Citric Acid kg Atmost/Year Sodium Citrate kg Atmost/Year Paracetanol kg Atmost/Year Starch kg Atmost/Year Propanediol kg Atmost/Year Sodium Benzoate kg Atmost/Year Benzoate kg Atmost/Year Film Coating Agent kg Atmost/Year Film Coating Agent (Yellow) kg Atmost/Year Film Coating Agent (White) kg Atmost/Year Ethanol kg Atmost/Year 50% Ethanol kg Atmost/Year Inosine kg Atmost/Year Phosphoric Acid kg Atmost/Year Caffeine kg Atmost/Year Immature Bitter Orange kg Atmost/Year Lemon Extract kg 50 Atmost/Year Dexamethasone Sodium Phosphate kg 25 Atmost/Year Niacinamide kg Atmost/Year Cysteine hydrochloride kg 13 Atmost/Year
